Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 1 of 17 PagelD #: 578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
TERRANCE PETERSON,
Plaintiff,
v. Civ. No. 16-160-LPS
ROBERT WILKIE, ' :

Defendant.

 

Terrance Peterson, Newark, Delaware, Pro Se Plaintiff.

David C. Weiss, United States Attorney, and Dylan J. Steinberg, Assistant United States Attorney for
the District of Delaware, Wilmington, Delaware. Counsel for Defendant.

MEMORANDUM OPINION

October 26, 2020
Wilmington, Delaware

 

' David Shulkin was the United States Secretary of Veterans’ Affairs at the time of the filing of the
Amended Complaint. Robert Wilkie was sworn in as the Secretary of Veterans’ Affairs on July 30,
2018. Pursuant to Federal Rule of Civil Procedure 25(d), Robert Wilkie is substituted for David
Shulkin as the named defendant.
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 2 of 17 PagelD #: 579

cd LA

STARK,U.S. District Judge:
I. INTRODUCTION

Plaintiff Terrance Peterson (‘Plaintiff’) proceeds pro se. He filed this employment
discrimination action against the Secretary of Veterans Affairs (“Defendant”) pursuant to Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, ef. seq., (“Title VIT”); the
Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 621, et seg., (“Rehab Act”); and the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seg. (“ADA”). (D.I. 2) The Court has
jurisdiction pursuant to 28 U.S.C. § 1331. The matter proceeds on Count Three of the Amended
Complaint alleging retaliation under Title VII, all other claims having been dismissed. (D.I. 19)
Pending is Defendant Robert Wilkie’s motion for summary judgment, opposed by Plainuff. (D.I.
37) For the reasons that follow, the Court will grant the motion.
Il. BACKGROUND

The Amended Complaint refers to protected acts such as the filing of charges of
discrimination and making hostile work environment complaints and alleges that adverse
employment actions followed the complaints. The sole remaining claim, Count Three of the
Amended Complaint, alleges retaliation under Title VII for Plaintiff's filing of multiple EEO
complaints. (D.I. 19 at ff] 11, 14,16) Plaintiff, an African American male, alleges that he was
barred from the Wilmington VA Medical Center (WVAMC”), where he had worked, as a pretext to
discharge him in retaliation for his multiple complaints and disclosures. (Id. at {] 20)

Plaintiff began his employment with the WVAMC on May 1, 2005. (D.I.38-1at7) He
was employed as a healthcare technician at WVAMC’s Ear, Nose, and Throat (“ENT”) Specialty

Clinic. (id) Plaintiff was removed from his employment effective April 25, 2014. (Id. at 2)
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 3 of 17 PagelD #: 580

According to the allegations in the Amended Complaint and the record evidence, Plainuff
filed an EEO complaint prior to December 2012 and a discrimination complaint on January 9, 2013.
(D.L. 19 at ff 11, 14; D.I. 38-1 at 31) On February 21, 2013, Vanessa Covington (“Covington”),
Plaintiff's first-level supervisor, issued him a written warning that irrigating a patient’s ears to
remove earwax was beyond the scope of his duties. (D.I. 38-1 at 115) Asa healthcare technician,
Plaintiff was not permitted to perform invasive procedures like clearing out earwax. (Id. at 104)

In April 2013, following a number of allegations that Plaintiff had engaged in inappropriate
conduct (see id. at 83-86), the WVAMC Administrative Investigation Board (“AIB”) was tasked with
investigating inappropriate behavior in the ENT Specialty Clinic and whether there were any
violations of VA policy among the ENT workforce. (D.I. 38-1 at 79) On June 26, 2013, the AIB
concluded that the evidence presented and reviewed supported a finding that Plaintiff
“demonstrated disruptive and inappropriate behavior whereas his actions are perceived as threats of
physical violence, harassment, intimidation, and other threatening behaviors.” (Id at 87) Plaintiff
was directed to attend five anger management sessions that were paid for by the WVAMC. (id at
89}

Plaintiff alleges in the Amended Complaint that he filed a third EEOC complaint in August
2013. (D.I. 19 at 9/16) The record indicates that on September 11, 2013, Plaintiff filed an EEO
discrimination complaint concerning his required attendance at anger management sessions. (Id. at
31-32)

Plaintiff had difficulty finding the location of the anger management session on September
12, 2013, and arrived late for his first session. ([4 at 92) Albert Marks (“Marks”), an anger
management counselor, was scheduled to meet with Plaintiff that day and left his office when

Plaintiff did not arrive on time. (Id. at 95) As Marks was walking toward his truck, he met Plaintiff

2
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 4 of 17 PagelD #: 581

in the parking and noted that Plaintiff was late. (Id) According to Marks, Plaintiff instantly
became agitated by the comment and Plaintiffs response was perceived by Marks as hostile. (Id)
Marks attempted to bring Plaintiff into his office to talk him through the aggression, but Plaintiff
refused and left. (Id) By email, Marks notified WVAMC about his encounter with Plaintiff and
stated that he did not believe his agency, Delaware Anger Management, was the appropriate agency
to assist Plaintiff. (Id. at98) Following his encounter with Marks, Plaintiff went to the office of
Cynthia Brown (“Brown”), a WV AMC human resoutces specialist, and demanded she find him a
new anger management counselor. (/d at 92,100) According to Brown, this was the first time she
had met Plaintiff in person, and she felt threatened by him. (Id. at 92)

Ruthann Wolski (“Wolski”), Plaintiffs second-level supervisor, received a packet of
information concerning the two interactions. (Jd at 103) Wolski looked at the seriousness of the
misconduct as well as Plaintiffs history of receiving written counseling and decided that a ten-day
suspension was appropriate. (Id) According to Wolski, she did not consider Plaintiff's prior
EEOC filings or statements that he had engaged in any protected activity. (Ud at 104) Wolski
states that during conversations with Plaintiff he frequently mentioned that he had filed numerous
EEOC complaints and had made numerous reports to the Office of Inspector General and elected
officials. (id) On October 21, 2013, Wolski sent Plaintiff a letter that notified him of the
proposed ten-day suspension, the reasons for the suspension, and provided him an opportunity to
reply orally, in writing, or both. (Id. at 106-107) Plaintiff acknowledged the letter and wrote that
he felt it was discrimination and retaliation for filing an EEOC complaint. (/d at 107)

Mary Alice Johnson (“Johnson”), WVAMC associate director of patient care services and
Plaintiffs third-level supervisor, was the deciding official on the proposed ten day suspension. (Id.

at 109) Johnson reviewed the evidence file prepared by human resources, heard Plaintiff's oral

3
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 5 of 17 PagelD #: 582

response, and reviewed his written reply. ([@) Johnson states that Plainuff brought up his EEOC
complaints and other complaints and reports of unfair treatment. (Jd) Johnson determined that
the misconduct spelled out in the proposed ten day suspension had occurred, that his statements
were threatening and very serious, that Plaintiff should be subject to disciplinary action, and she
hoped that the ten day suspension would lead to a change in Plaintiff's behavior. ([d@) According
to Johnson, she did not consider Plaintiff's history of EEOC activity or any of his protected
disclosures. (Id.)

Around October 25, 2013, a patient presented at the ENT clinic and asked medical support
assistant Betty Reeves (“Reeves”) if Plaintiff was working and explained that, in the past, Plaintiff
had cleaned out his ears, and the patient wanted him to do it again. ([d at 120) Plaintiff took the
patient into an examination room and approximately 15 minutes later the patient left the room and
told Reeves that his ears felt much better. (/d4) Reeves reported this ear cleaning to the WVAMC
nurse manager for specialty clinics, Vanessa Covington (“Covington”), who then reported the
incident up the chain of command and to human resources. (Id. at 117)

On November 5, 2013, Johnson sent Plaintiff a letter notifying him of his ten day
suspension from December 2, 2013 through December 11, 2013. (Ud at 113) On November 13,
2013, healthcare technician Mac Benjamin (“Benjamin”) and Covington were riding the elevator
together and Benjamin told Covington that Plaintiff was crazy and Covington should be careful.
(id. at 117) Benjamin also told Covington that Plaintiff hated Dr. Awny Abdou and had threatened
to “carve him up like a turkey.” (Id. at 117, 118, 128, 130) Benjamin was “very disturbed” by the
comment and could see how angry Plaintiff was based on “the look in his eyes when he made this
comment.” (Id at 130) Covington reported these statements to Wolski, her supervisor, and she

also created a written report of contact. (dat 118,133) Covington also reported her concerns to

4
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 6 of 17 PagelD #: 583

Johnson that afternoon, and Johnson called the VA Police, who investigated the matter and spoke
to Covington and Benjamin. (Id. at 135) |

Plaintiff states that he was not at work on November 13, 2013, when the allegations of
threats were reported, and that he saw a psychologist on November 15, 2013. (D.I. 39 at 8) The
record indicates that Plaintiff filed an EEO complaint on November 20, 2013. (D.I. 38-1 at 32)

On November 26, 2013, anger management counselor Marks reported to Covington that the
day before he had received a telephone call from an unidentified individual, whom he identified as
Plaintiff from his tone, voice, and the content of the conversation. ({d. at 95,96, 137) The
individual told Marks that he was at the courthouse and was going to sue over what Marks had said
in a September 2013 email to Covington, which described Marks’ September 12, 2013 encounter
with Plaintiff in the parking lot. (id) Plaintiff told Marks that the email had been used as evidence
against him. (Id. at 96)

On December 17, 2013, WVAMC medical support assistant Johnell Ponzo (‘“Ponzo) met
with Plaintiff twice. (Id. at 139) Ponzo was also the business manager of LIUNA Local 1029, the
bargaining unit that included Plaintiff. ([Z) During the first conversation, Plaintiff stated that he
was going to hurt someone or “words to that effect” and that everyone was against him. (Id)
During the second conversation, Plaintiff said, “I’m going to hurt all of those motherfuckers,”
adding that he was going to call his congressman and senator and that “he was going to go after
them.” (/@) Ponzo states that although she had heard Plaintiff make comments like this in the
past, “this time he seemed different,” he had “a distant look in his eyes” that made her
uncomfortable,” and she was afraid that Plaintiff “could do exactly what he said he was going to
do.” (Id) Ponzo was so troubled by Plaintiffs comments and demeanor that she met with human

resources to report what Plaintiff had said. (Id. at 93,139) Ponzo states that she was frightened

5
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 7 of 17 PagelD #: 584

for her safety. (Id. at 139) Human resources urged Ponzo to make a wnitten report of contact, but
she was too apprehensive and afraid. (Id. at 93,142) A report of contact was made by others who
attended a meeting with human resources regarding the events of December 17, 2013. (Id at 93,
144) According to Plaintiff, he was barred from the facility with an instruction letter dated
December 17, 2013, that was given to him on December 18, 2013. (D.I. 39 at 10) Plaintiff filed an
EEO complaint on January 8, 2014. (See D.I. 24 at 10)

At some point after December 17, 2013, Johnson received a packet of information
concerning Plaintiff's alleged misconduct between October and December of 2013.7 (Id. at 110)
Johnson determined that Plaintiff had provided care outside the scope of his duties and that his
“actions could have led to serious complications with the patient.” (Id) She also reviewed
Plaintiffs statements made in the conduct unbecoming of a federal employee charge and perceived
the statements as “threats to the safety and well-being of our staff.” (id) Johnson considered the
numerous occasions that Plaintiff had been told his conduct was unacceptable as well as his
disciplinary history, which included a ten day suspension and numerous counseling sessions. (Id. at
110) Johnson felt there was no other penalty she could consider other than removal and stated that
Plaintiff's “blatant disregard for authority made it impossible for her to consider any other
sanction.” (Id) Johnson states that she did not consider Plaintiffs EEO filings or his statements
that he had engaged in protected activity when proposing removal. ({d) Johnson states that it was

only after it became clear that the efforts in working with Plaintiff to stop his inappropnate behavior

 

Presumably Wolski received the packet prior to early March 2014. The record reflects that in
early March 2014, Wolski spoke to a patient and the patient’s son about the treatment Plaintiff
provided and, in particular, about ear cleaning. After reviewing medical records and speaking to the
patient and the patient’s son, Wolski concluded that Plaintiff had cleaned the patient’s ears on
October 24, 2013. (Id at 122, 124, 126)
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 8 of 17 PagelD #: 585

would not be successful and that patients and staff were at tisk from Plaintiffs behavior that
Jobnson felt removal was appropriate. (Ia.)

On March 18, 2014, Johnson notified Plaintiff in a detailed letter of his proposed removal
based upon two charges: performing work outside the scope of his position and conduct
unbecoming of a federal employee. (Jd at 151,152) Johnson advised Plaintiff of his nght to
respond either orally or in writing. (Id. at 152; see also id. at 155)

WVAMC Director Robin Aube-Warren (“Aube-Warren”) reviewed the evidence file
prepared by human resources and considered Plaintiffs written response. (Id at 160) Plaintiff
declined to meet with Aube-Warren. (Id) Aube-Warren determined that Plaintiff's misconduct
was “intentional” and “repeated” and that his “prior discipline had not corrected his behavior.”
(Id) In determining the appropriate penalty, she found that the misconduct clearly warranted
removal. (Id) According to Aube-Warren, she was unaware of the content of any of Plaintiffs
EEO complaints when she made her decision to remove Plaintiff. ([dZ at 161) On Apnil 21, 2014,
Aube-Warren sent Plaintiff a letter advising him of the decision to remove him from his
employment effective April 25, 2014. (Id at 2)

Plaintiff litigated his removal and, on December 14, 2014, a Merit Systems Protection Board
(“MSPB”) Administrative Judge (“AJ”) upheld the removal and found that there was no
discrimination against Plaintiff. (Id at 6-42) Plaintiff sought a petition for review before the
MSPB and, on July 31, 2015, the MSPB Board upheld the decision. (/d at 44-66) Plaintiff
appealed the ruling to the EEOC’s Office of Federal Operations. (Id. at 68-70) On February 25,
2016, the EEOC concurred with the MSPB’s finding that Plaintiff did not demonstrate that he was
subjected to reprisal or discrimination, and it issued a right to sue notice. (Jd at 72-76) Plaintiff

commenced this action on March 15, 2016.
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 9 of 17 PagelD #: 586

Defendant moves for summary judgment on the grounds that: (1) Plaintiff failed to make a
prima facie case of retaliation under Title VII; (2) Defendant has offered a legitimate, non-retaliatory
reason for Plaintiffs dismissal; and (3) Plaintiff can point to no evidence that Defendant’s proffered
reasons are pretextual. Plaintiff opposes the motion on the grounds that: (1) there remain genuine
material issues in dispute; (2) there is a delayed intentional fragmentation of the record, EEOC cases
and MSPB procedure; and (3) he has established a prima facie case of retaliation under Title VII.’
III. LEGALSTANDARDS

Under Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” The moving party bears the burden of
demonstrating the absence of a genuine issue of material fact. See Matsushita Elec. Indus. Co., Ltd. ».
Zenith Radio Corp., 475 U.S. 574, 586 n.10 (1986). If the moving party has carried its burden, the
nonmovant must then “come forward with ‘specific facts showing that there is a genuine issue for

trial.”” Id. at 587 (quoting Fed. R. Civ. P. 56(e)).

 

> In support of his position, Plaintiff submitted several documents that are not relevant to the issues
before the Court, including an undated Department of Veterans Affairs special achievement award,
an April 2006 Department of Veterans Affairs certificate of appreciation, two undated Department
of Veterans Affairs special contribution awards, an undated Department of Veterans Affairs
customer service award, a September 8-12, 1986 certificate of instruction on hearing conservation
techniques, an October 31, 1986, certification as an emergency medical technician — ambulance, and
a November 20, 1988 United States Marine Corps certificate for outstanding service. (D.I. 39 at 18-
25) He also submitted a June 19, 2017, letter from the U.S. Department of Justice that alleged an
Assistant U.S. Attorney involved in the litigation of the instant case engaged in misconduct. (Id. at
27) He submitted documents concerning a privacy violation claim that he had filed in March 2013.
(Id. at 27, 29-30) The Amended Complaint, however, did not raise a privacy issue and the claim is
not before the Court. Nor are other claims Plaintiff refers to in his opposition, including Fourth
Amendment violations, defamation, and alleged misconduct before the MSPC and EEOC. The
Court does not consider these claims. See Beil v. City of Philadelphia, 275 F. App’x 157, 160 (3d Cir.
2008) (“A plaintiff may not amend his complaint through arguments in his brief in opposition to a
motion for summary judgment.”).
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 10 of 17 PagelD #: 587

In reviewing a motion for summary judgment, the Court must “draw all reasonable
inferences in favor of the nonmoving party, and it may not make credibility determinations or weigh
the evidence.” Reeves v. Sanderson Plumbing Prods., Inc. 530 U.S. 133, 150 (2000). If the Court can
determine that “there is no genuine issue as to any material fact” and that the movant is entitled to
judgment as a matter of law, summary judgment is appropriate. See Hii». City of Scranton, 411 F.3d
118, 125 Gd Cir. 2005).

To defeat a motion for summary judgment, the non-moving party must “do more than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at
586; see also Podobnik v. U.S. Postal Serv. 409 F.3d 584, 594 (3d Cir. 2005) (stating party opposing
summary judgment “must present more than just bare assertions, conclusory allegations or
suspicions to show the existence of a genuine issue”) (internal quotation marks omitted).

Moreover, the “mere existence of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment,” a factual dispute is genuine only
where “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

IV. DISCUSSION

Plaintiff's claim is based on a pretext theory and, therefore, is subject to the McDonnell
Douglas burden-shifting framework.’ See Wright v. Providence Care Cir, LLC, __F. App’x__, 2020 WL

4581246, at *7 Gd Cir. Aug. 10, 2020). To establish a prima facie case of retaliation, a plaintiff must

 

* Plaintiff did produce direct evidence of discrimination. A plaintiff seeking to rely on purportedly
direct evidence faces the “high hurdle” of demonstrating that the proof meets two criteria: first, that
it is “strong enough to permit the factfinder to infer that a disctiminatory attitude was more likely
than not a motivating factor in the [defendant’s] decision[;]” and second, that it is “connected to the
decision being challenged by the plaintiff.” Azderson v. Wachovia Mortg, Corp., 621 F.3d 261, 269 (ad
Cir. 2010) G@nternal quotation marks and citation omitted; first alteration in original).

9
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 11 of 17 PagelD #: 588

show: (1) he engaged in a protected activity; (2) after or contemporaneous with engaging in that
protected activity, he was subjected to a materially adverse employment action; and (3) there was a
causal connection between his protected activity and the employer’s action. See Harrson-Harper v.
Nike, Inc., 788 F. App’x. 846, 849 (d Cir. 2019) (citing LeBoon v, Lancaster Jewish City. Cir. Ass’n, 503
F.3d 217, 231 (3d Cir. 2007)). “Although timing and ongoing antagonism have often been the basis
for the causal link, [Third Circuit] case law clearly has allowed a plaintiff to substantiate a causal
connection for purposes of the prima facie case through other types of circumstantial evidence that
support the inference.” Fearredl v. Planters Lifesavers Co., 206 F.3d 271, 280-81 (3d Cir. 2000). An
individual is not protected from all retaliation, only from retaliation that produces an injury or harm.
See Burlington N. ¢» Sante Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006). Hence, a “plaintiff must show
that a reasonable employee would have found the challenged action materially adverse, which in this
context means it well might have dissuaded a reasonable worker from making or supporting a charge
of discrimination.” Jd. at 68 (internal citations and quotation marks omitted). “[I]t is important to
separate significant from trivial harms.” Id Once a plaintiff proves a prima facie retaliation claim,
the Court turns to the McDennell Douglas burden-shifting analysis.

If a plaintiff succeeds in making out a prima facie case, the burden shifts to the defendant
employer to proffer a “legitimate non-discriminatory” reason for its actions. See Reeves, 530 U.S. at
142. Ifa defendant meets this burden, the burden shifts back to the plaintiff to demonstrate, by a
preponderance of the evidence, that the employer’s rationale is pretextual. See zd. at 142-43. Todo
this, a plaintiff must “point to some evidence, direct or citcumstantial, from which a factfinder could
reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an
invidious discriminatory reason was more likely than not a motivating or determinative cause of the

employer's action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). “To avoid summary

10
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 12 of 17 PagelD #: 589

judgment, the plaintiff's evidence rebutting the employer’s proffered legitimate reasons must allow a
factfinder reasonably to infer that each of the employer’s proffered non-discriminatory reasons was
either a post hoc fabrication or otherwise did not actually motivate the employment action (that is,
the proffered reason is a pretext).” Harding v. Careerbuilder, LLC, 168 F. App’x 535, 537 (3d Cir.
2006).

A. Prima Facie Case

Defendant argues that Plaintiff failed to make out a prima facie case of retaliation. Plaintiff
disagrees. The record reflects that Plaintiff engaged in protected activities prior to December 2012,
on January 9, 2013, in August 2013, on September 11, 2013, on November 20, 2013, and on January
8, 2014° — and that after engaging in that protected activity, he was subjected to adverse
employment actions when he was notified on November 5, 2013 of the imposition of a ten day
suspension (to be served in early December 2013) and his employment was terminated effective
April 25, 2014.°

The Court turns to whether there is evidence of a causal connection between Plaintiff's
protected activity and the adverse employment action. The Third Circuit allows a plaintiff to “rely

on a ‘broad artay of evidence’ to demonstrate a causal link between his protected activity and the

 

° Plaintiffs opposition refers to three EEOC complaints but does not provide the dates of the
complaints. The record indicates that Plaintiff filed more than three EEOC complaints. Plaimntff
also refers to other complaints made by him (¢.g., improper and unsafe medical practices, privacy
rule violation, attorney misconduct complaints) that are not considered protected activity for
purposes of a Title VII retaliation claim. The anti-retaliation provision of Title VII protects those
who participate in certain Title VII proceedings (the “participation clause”) and those who oppose
discrimination made unlawful by Title VII (the “opposition clause”). S/agle v. County of Clarion, 435
F.3d 262, 266 (3d Cir. 2006).

* In its February 25, 2016 decision, the EEOC considered two adverse employment actions: the ten
day suspension and Plaintiff's removal from employment. Any other adverse employment actions
were not administratively exhausted and claims relating to them are not before the Court.

11
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 13 of 17 PagelD #: 590

adverse action taken against him.” Marra ». Philadelphia Hous. Auth. 497 F.3d 286, 302 (3d Cir.
2007) (internal quotation marks omitted). “In certain narrow circumstances, an unusually
suggestive proximity in time between the protected activity and the adverse action may be sufficient,
on its own, to establish the requisite causal connection.” Jd (internal quotations marks omitted).
On the other hand, the “mere passage of time is not legally conclusive proof against retaliation.” Id.
(internal quotation marks omitted). A court may need to assess other factors as well — “[w]here the
time between the protected activity and adverse action is not so close as to be unusually suggestive
of a causal connection standing alone, courts may look to the intervening period for demonstrative
proof, such as actual antagonistic conduct or animus against the employee, or other types of
circumstantial evidence, such as inconsistent reasons given by the employer for terminating the
employee or the employer’s treatment of other employees, that give rise to an inference of causation
when considered as a whole.” Jd (internal citation omitted).

A plaintiff “cannot establish that there was a causal connection without some evidence that
the individuals responsible for the adverse action knew of the plaintiff's protected conduct at the
time they acted.” Daniels v. School Dist. of Phila. 776 F.3d 181, 196 (3d Cir. 2015). Accordingly, the
Court considers whether a reasonable jury could link the VA’s conduct to retaliatory animus. See
Jensen v. Potter, 435 F.3d 444, 449 n.2 Gd Cir. 2006) (“The ultimate question in any retaliation case is
an intent to retaliate vel non.”). In doing so, the Court considers the “temporal proximity” between
Plaintiff's protected activity, the VA’s allegedly retaliatory response, and “the existence of a pattern
of antagonism in the intervening period.” Ia. at 450.

Plaintiff argues there is a direct link between his EEO filings and the imposition of the
suspension and his termination. Other than argument, however, he provides no evidence to

support his position. Some VA employees had no knowledge of Plaintiffs EEO activity, while

12
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 14 of 17 PagelD #: 591

others stated that in suspending Plaintiff or terminating his employment, Plaintiff's prior EEO
activity was not at issue and not considered.

Nor is the temporal proximity between the protected activity and the adverse actions unduly
suggestive. See ¢g., Dolan v. Penn Millers Ins. Co., 625 F. App’x 91, 94 (3d Cir. 2015) (proximity of
three months is not “unusually suggestive,” and is insufficient to constitute causal connection);
Robinson v. First State Cmty. Action Agency, 920 F.3d 182, 187-89 & n.30 (3d Cir. 2019) (elapse of over
two months between protected activity and adverse employment action “is not so close as to be
unduly suggestive” of retaliation); Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003)
(three-week gap between protected activity and adverse employment action not unduly suggestive of
retaliation). The record evidence is that Plaintiff fled EEO complaints before December 2012 and
up to September 11, 2013, but did not receive his ten day suspension until November 5, 2013 —
almost two months after he last fled a complaint. With regard to the termination of his
employment, the record evidence 1s that filed an EEOC complaint on January 8, 2014, and his
employment was terminated effective April 25, 2014, almost four months later. Given the
unrefuted affidavits and the time-frames for each adverse employment action, neither of which ate
unduly suggestive of retaliation, the Court finds that Plaintiff has failed to establish the required
causal connection element.

Accordingly, no reasonable fact finder (taking the evidence in the light most favorable to
Plaintiff) could find that Plaintiff has made out a prima facie case of retaliation under Title VII.

B. Legitimate Non-Discriminatory Reason

Even had Plaintiff established a prima facie case of retaliation, Defendant has proffered
“legitimate non-discriminatory” reasons for imposing a ten day sanction and for terminating

Plaintiffs employment. See Reeves, 530 U.S. at 142. The record reflects that the ten day sanction

13
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 15 of 17 PagelD #: 592

was imposed only after it was deemed warranted following findings that Plaintiff had demonstrated
a pattern of disruptive and inappropriate behavior including threats of physical violence, harassment,
and intimidation towards staff and contractor employees, and upon documented encounters that
Plaintiff had threatened employees. In addition, the record reflects that Plaintiff's employment was
terminated for two reasons. The first was that following an investigation, it was determined that
Plaintiff had performed medical procedures outside the scope of his job, even after a warning that
he was not to perform the procedures. The second was that Plaintiff continued to threaten
individuals after he was informed on November 5, 2013 of the impending ten day suspension. The
threats were such that staff was frightened for their safety. The decision to remove Plaintiff from
his employment occurred following a decision that it was the only appropriate penalty in light of
Plaintiff's intentional, repeated misconduct, as prior discipline had failed to correct Plaintiffs
behavior.

Nothing before the Court contradicts Defendant’s proffered reasons for the actions it took.
Nor are its proffered reasons for its actions weak, incoherent, implausible, or so inconsistent that a
reasonable factfinder could rationally find them unworthy of credence. See Fuentes, 32 F.3d at 765.

C. Pretext

To rebut Defendant’s proffered non-discriminatory reasons for the ten day suspension and
employment termination and establish that these are pretexts for retaliation, Plaintiff must come
forward with “some evidence, direct or circumstantial, from which a factfinder could reasonably
either: (a) “disbelieve [Defendant’s] articulated reasons” or (b) “believe that an invidious
discriminatory reason was more likely than not a motivating factor or determinative cause of
[Defendant’s] action.” Fuentes, 32 F.3d at 764. In other words, “to avoid summary judgment,

[Plaintiff's] evidence rebutting [Defendant’s] proffered legitimate reason must allow a factfinder

14
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 16 of 17 PagelD #: 593

reasonably to infer that each of [Defendant’s] proffered non-discriminatory reasons ... was either a
post-hoc fabrication or otherwise did not actually motivate the employment action.” Kautz v. Met-
Pro Corp., 412 F.3d 463, 467 Gd Cir. 2005) Gnternal quotation marks omitted); see also Daniels, 776
F.3d at 193-94. To establish pretext under the first method, Plaintiff's evidence must point out
“such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in [Defendant’s]
proffered legitimate reasons” sufficient to show that Defendant’s real reason for termination was
discriminatory. Wilks ». UPMC Children’s Hosp., 808 F.3d 638, 644-45 (3d Cir. 2015). To establish
pretext under the second method, Plaintiff must submit proof that Defendant previously
discriminated against him, discriminated against others within his protected class, ot treated other
similarly-situated individuals outside his class more favorably than those within it. See id. at 645,

Plaintiff's burden in this final stage is “difficult.” Kautz, 412 F.3d at 467. Plaintiff cannot
show pretext merely with evidence that Defendant’s decision “was wrong or mistaken, since the
factual dispute at issue is whether discriminatory animus motivated [Defendant], not whether
[Defendant] is wise, shrewd, prudent, or competent.” Id. at 467 (internal quotation marks omitted);
see also Daniels, 776 F.3d at 198-99. Hence, the Court must look “carefully” at Defendant’s
proffered reason as well as Plaintiff's claim of pretext. See Kautz, 412 F.3d at 468.

Plaintiff seems to argue that he has proven pretext because he was not at work on
November 13, 2013 when one of his threatening statements was reported. This is unavailing.
Those who reported the threats did not state that Plaintiff was present on the day the co-workers
discussed the threats. The report indicates the co-workers’ discussion occurred that day, not that
Plaintiff made the threats that day. Plaintiff also seems to argue that he was accused of medical
malpractice, but the record does not support Plaintiff's contention. As noted, one of the grounds

for dismissal was Plaintiffs performance of procedures outside the scope of his position, not that he

15
Case 1:16-cv-00160-LPS Document 41 Filed 10/26/20 Page 17 of 17 PagelD #: 594

performed procedures negligently.

In light of the foregoing, and even when drawing all reasonable inferences in Plaintiff's
favor, no reasonable jury could find that that the VA’s stated reasons for suspending Plaintiff and
terminating his employment were pretexts for retaliation.’

Accordingly, again, Defendants have shown that summary judgment is warranted.

Vv. CONCLUSION

Taking the evidence in the light most favorable to Plaintff, the Court concludes that Plaintiff
has failed to make a prima facie of retaliation, Defendant has offered legitimate and non-retaliatory
reasons for Plaintiff's suspension and termination, and Plaintiff failed to demonstrate that
Defendant’s proffered legitimate reasons for suspension and termination were pretextual. A
reasonable fact finder could not find that Plaintiff has met its burden to prove its claim. Thus, the
Court will grant Defendant’s motion for summary judgment. (D.I. 37)

An appropriate Order will be entered.

 

7 Plaintiff argues that he would be able to show pretext with discovery and oral argument. On
September 3, 2019, Defendant filed initial disclosures and produced to Plaintiff over 1000 pages of
documents. (See D.I.35) There is no indication on the Court docket that at any time thereafter
Plaintiff sought discovery. Nor at any time did Plaintiff advise the Court that he was somehow
precluded from seeking discovery.

16
